United States Court of Appeals
                       For the First Circuit

No. 08-2381

                            DONNA CUSSON,

                        Plaintiff, Appellant,

                                 v.

              LIBERTY LIFE ASSURANCE COMPANY OF BOSTON;
              and THE FLEETBOSTON FINANCIAL CORPORATION
                      LONG-TERM DISABILITY PLAN,

                       Defendants, Appellees.



                            ERRATA SHEET


     The opinion of this Court issued on January 14, 2010, is
amended as follows:

     On page 31, line 8, change "May 4, 2004" to "May 7, 2004"